Investment Managers Series Trust 803 W. Michigan Street Milwaukee, Wisconsin53233 May 8, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC20549 Re: Investment Managers Series Trust (the “Trust”) File Nos. 333-122901 and 811-21719 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectus and Statement of Additional Information for the series, W.P. Stewart & Co. Growth Fund (the “Fund”) does not differ from that contained in Post-Effective Amendment No. 349 to the Trust’s Registration Statement on Form N1-A.This Amendment was filed electronically on April 25, 2013. If you have any questions or require further information, do not hesitate to contact the undersigned at (626) 914-1360. Sincerely, /s/ JOY AUSILI Joy Ausili Investment Managers Series Trust
